Citation Nr: 1636039	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The Veteran submitted a March 2010 statement from his private physician indicating that the Veteran has been treated for benign prostatic hyperplasia (BPH).  To the extent that he is raising the issue of entitlement to service connection for a prostate disability, such issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that the Veteran has a bilateral hearing loss disability for VA purposes.

2.  The most probative evidence of record does not establish that it is at least as likely as not that current bilateral tinnitus is related to service.

3.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has hypertension, casually related to, or aggravated by, service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in February 2010 satisfied the duty to notify provisions with respect to the service connection claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefits sought.

The Board concludes that VA's duty to assist has also been satisfied.  The Veteran's service treatment records and post-service medical records, as well as his lay statements, are in the file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was also provided a VA audiology examination in October 2010 to determine the nature and etiology of the claimed hearing loss and tinnitus.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).  The VA examiner conducted a thorough review of the Veteran's claims file and clinical examination of the Veteran, and provided an opinion that was supported by medical reasons.  Thus, the Board finds that it was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board finds that a VA examination is not required in the claim of service connection for hypertension because there is no medical evidence, suggesting a nexus that is too equivocal or lacking in specificity to support a decision on the merits, and there is no credible evidence of continuity, so that there is no possible association of the claimed disability and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Federal Circuit has recently addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no medically competent evidence or credible lay evidence that hypertension was shown in service and no competent evidence of a link to service.  While the Veteran contends that his hypertension started in service, the Board finds his contention not credible for the reasons explained below.  The only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no competent and credible evidence of hypertension in service and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, tinnitus (as an organic disease of the nervous system), and hypertension, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).

Bilateral Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  In his January 2010 claims for benefits, he indicated that his bilateral hearing loss and tinnitus began in 1965.  He reported military noise exposure in the infantry with no specific details regarding the nature or extent of the noise exposure.

However, the medical evidence of record fails to show a current diagnosis of the claimed bilateral hearing loss disability.

A February 2010 private audiology report states that the Veteran was exposed to noise while in service and he was currently experiencing intermittent tinnitus in both ears.  The report noted that upon tests, both ears had a moderate sensorineural hearing loss at the high frequencies between 6000 and 8000 Hertz and the speech discrimination scores in both ears were 100 percent.  The impression was high-frequency sensorineural hearing loss between 6000 and 8000 Hertz in both ears; the loss was between 20 and 30 dB at two frequencies.  The private audiologist opined that "this high frequency loss could be related to noise exposure that this patient had while serving in the military during the Vietnam War."  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
/
20
LEFT
15
20
20
/
25

It was noted there was military and industry noise exposure, with no family history of hearing loss.

In conjunction with the current claim, the Veteran was provided a VA audiological examination in October 2010.  He complained of bilateral hearing loss and tinnitus.  He reported a history of noise exposure in the infantry; after service, he worked as a poultry inspector for 33 years and as a glass cutter for 1 to 1 1/2 years.  He denied any exposure to farm equipment.  He was an occasional hunter since he was a teenager.  He described that he had a "little" ringing and noticed it mostly at night or when it was quiet for the past 15 to 20 years.  His tinnitus was recurrent and intermittent.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
10
LEFT
5
15
10
15
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  The diagnosis was clinically normal hearing, with normal thresholds from 500 to 4000 Hertz and decreased hearing at 8000 Hertz only, bilaterally.

The examiner noted the Veteran was not complaining of any hearing difficulty, bilaterally.  He started to notice a little ringing mainly in the left ear when it was quiet.  He stated that he had been hearing the ringing for 15 to 20 years.  The examiner provided an opinion that "[d]ue to the audiologic results and the Veteran's subjective complaint of tinnitus for only the past 15-20 year it is the opinion of this examiner that both hearing loss and tinnitus are not caused by or related to noise exposure while in the military."

The foregoing evidence demonstrates that the Veteran's bilateral hearing does not meet the criteria to be a disability for VA purposes under 38 C.F.R. § 3.385.  There is no other report of hearing evaluation showing bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Lay testimony regarding the Veteran's observable symptoms is competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his difficulty hearing since service.  However, the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a hearing loss disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  However, audiometric and speech discrimination ability testing conducted in February 2010 and October 2010 show that the Veteran does not have a bilateral hearing loss disability for VA purposes.

Accordingly, in the absence of competent medical evidence of a bilateral hearing loss disability, the criteria for establishing service connection for bilateral hearing loss have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim for service connection); 38 C.F.R. § 3.303.

Relative to the tinnitus claim, the Board acknowledges that for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone because tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003); see also Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran has not reported a continuity of symptomatology since service with respect to his tinnitus.  His service treatment records do not indicate a link between his tinnitus and an in-service injury; no tinnitus condition was noted on any examinations conducted during active duty, and there is also no objective evidence of tinnitus problems or symptoms after service; the first evidence of tinnitus complaints is the February 2010 private audiology report showing his report of occasional bilateral tinnitus.  Also, during the October 2010 VA audiology examination, the Veteran specifically stated that he experienced tinnitus only in the previous 15 to 20 years, approximately 25 years after service.  

Further, no medical professional has linked the Veteran's tinnitus to service and there is no evidence otherwise linking current tinnitus to service.  Rather, the October 2010 VA examiner provided an opinion that the Veteran's tinnitus was associated with his hearing loss and that both hearing loss and tinnitus are not caused by or related to noise exposure while in the military due to the audiologic results and the Veteran's subjective complaint of tinnitus for only the past 15-20 year.  In short, there is no competent medical or lay evidence in support of the Veteran's claim for service connection for tinnitus.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran is seeking service connection for hypertension.  In his January 2010 claim for service connection, the Veteran indicated that his hypertension began in 1965.  

Service treatment records contain no complaint, finding, history, treatment, or diagnosis of hypertension in service.  During his June 1966 service separation examination, the Veteran denied high blood pressure on the Report of Medical History.  

In support of his claim, the Veteran submitted a March 2010 statement from his private physician, J.S. who wrote he has treated the Veteran for 19 years and that the Veteran suffered from hypertension.  Private medical records show that in July 1991, the Veteran complained of episodes of dizzy spell with elevated blood pressure readings of 130/98 mmHg with both episodes.  The blood pressure reading was 150/95 mmHg.  Subsequent treatment records reflect that the Veteran continued to have elevated blood pressure.  The assessment in November 1997 was probable hypertension and the diagnosis in December 1997 was hypertension.  

On the basis of the service treatment records, hypertension was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3 303(a) is not established.

Although the service treatment records do not document hypertension, the Veteran is competent to describe his observations as to any episodes of high blood pressure during service.  Layno v. Brown, 6 Vet. App.  465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify hypertension and sufficient observation to establish chronicity during service, then a showing of continuity of symptomatology is another way to establish service connection.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).

On the question of continuity of symptomatology, the evidence in favor of continuity consists of the Veteran's claim that his hypertension began in 1965 during service.  However, the Board finds that the Veteran's current contention made in connection with his pending claim for VA benefits is inconsistent with the Veteran's earlier statements and therefore are not credible.  To that effect, he specifically denied a history of high blood pressure on his June 1966 separation examination.  The first evidence of record showing any complaints of high blood pressure was in July 1991.

The absence of continuity of hypertension from 1966 to 1991 interrupts continuity and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3 303(b), Maxson v. West, 12 Vet App 453, 459 1999, aff'd sub nom, Maxson v. Gober, 230 F 3d 1330, 1333 (Fed Cir 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

Therefore, the Board finds that the absence of evidence of continuity of symptomatology in the period between 1966 and 1991, when the Veteran was either silent about high blood pressure or denied a history of high blood pressure in service, constitutes negative evidence in balancing the Veteran s contention of continuity made in conjunction with his current claim against the negative evidence of continuity of symptomatology in the record from 1966 to 1991.  The negative evidence outweighs the Veteran's later contention on the question of continuity of symptomatology.  See Buchanan v Nicholson, 451 F 3d 1331, 1336 (Fed Cir 2006) (The lack of contemporaneous medical records may be a fact the Board can consider and weight against the Veteran s lay evidence, and the lack of such records does not, in and of itself, render the lay evidence no credible.); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant when assessing credibility).  For this reason, the preponderance of the evidence is against finding continuity of symptomatology under 38 C.F.R. § 3.303(b).

Also, the initial diagnosis of hypertension established in December 1997, more than 30 years after service, is well beyond the one year presumptive period after discharge from service in 1966, and service connection on a presumptive basis for hypertension as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3 307, 3 309(a) is not established.

As for service connection hypertension based on the initial diagnosis disease after service under 38 C F R § 3 303(d), there is no favorable medical evidence to support a link between the Veteran's current hypertension and his service.  The competent medical evidence consists of the March 2010 statement from the Veteran's private physician, which only refers to the fact that the Veteran had hypertension for the past 19 years.  

Although the Veteran is competent to describe symptoms that may be associated with hypertension, hypertension is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed Cir 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).

Hypertension is not a simple medical condition, such as a broken leg, because the condition affects an internal state, and is a condition a lay person cannot perceive through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For this reason, the Board determines that hypertension is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability was present during service.  To this extent, the Veteran's statements are not competent evidence on of medical causation, that is, an association between the current hypertension and an injury, disease, or event in service.

Accordingly, the Board concludes that the weight of the evidence is against the Veteran's claim of service connection for hypertension.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


